DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "the," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains legal phraseology and phrases which can be implied, (i.e., “disclosed” on line 1 of the abstract). Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1-2, 6, 11-12, 14, and 16 are objected to because of the following informalities:  
In claims 1 (line 14) and 2 (line 4), the term “said uprights” is suggested to be changed to --the pair of uprights-- in order to provide consistency. Claim 6, 11, 12 14, and 16 are objected for the same reason. 
In claim 1, line 2, the term “the transfer” is suggested to be changed to --a transfer-- in order to clarify the claim. 
In claim 1, line 2, the term “the attachment” is suggested to be changed to --an attachment-- in order to clarify the claim. 
In claim 1, line 3, the term “the torso” is suggested to be changed to --a torso-- in order to clarify the claim. 
In claim 1, line 3, the term “the upper portions of the body” is suggested to be changed to --upper portions of a body of a user-- in order to clarify the claim. 
In claim 1, line 5, the term “to whole body” is suggested to be changed to --to said whole body-- in order to provide proper antecedent basis. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the opposite end” (line 11) lacks proper antecedent basis. Suggest to say --an opposite end--. 
Regarding claims 2, 4-5, 12 and 14-15, the limitation “at least two handles can be slidably moved” (claims 2, 4, 12, and 14, line 3) (claims 5 and 15, lines 3-4) is unclear because of the term “can”, specifically, it is unclear if the at least two handles can or cannot be slidably moved, since the term “can” can be used to indicate possibility. 
Regarding claims 3 and 13, the limitation “said at least two handles can support a body weight” (lines 1-2) is unclear because of the term “can”, specifically, it is unclear if the at least two handles can or cannot support a body weight, since the term “can” can be used to indicate possibility. 
Regarding claims 6, 8-9, 16, and 18-19, the limitation “said handlebar can be slidably moved” (claims 6, 9, 16, and 19, line 4) (claim 8 and 18, line 5) is unclear because of the term “can”, specifically, it is unclear if the handlebar can or cannot be slidably moved, since the term “can” can be used to indicate possibility.
Regarding claims 7 and 17, the limitation “said handlebar can support a body weight” (lines 1-2) is unclear because of the term “can”, specifically, it is unclear if the handlebar can or cannot support a body weight, since the term “can” can be used to indicate possibility. 
Regarding claims 6 and 16, the limitation “said handlebar slidably attached to each of said pair of uprights at said first end and said second end” (lines 2-3) is unclear as to what the applicant is trying to claim, it is unclear how both the first end and second end are being attached to only one of the uprights. 
Regarding claim 11, the limitation “the opposite end” (line 15) lacks proper antecedent basis. Suggest to say --an opposite end--. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 10-13, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (2011/0028280) in view of Talish (2004/0067833). 

    PNG
    media_image1.png
    775
    810
    media_image1.png
    Greyscale

Regarding claim 1, Adam discloses a vibration transfer attachment apparatus (10, Fig. 1, paragraph 0054, lines 1-4, Adams discloses a multi-station exercise apparatus having solid structures, therefore, it can transfer vibration from one point to another and is capable of being attached to a user as shown in fig. 4A), wherein the vibration transfer attachment apparatus comprising: a base (planar base (12) having right and left base bars, 14 and 16, respectively, fig. 1, paragraph 0055, lines 1-10), a pair of uprights (right rear vertical support (22) and right front vertical support (26) as the first upright, left rear vertical support (24) and left front vertical support (28) as the second upright, fig. 1, paragraph 0056, 1-5) extending generally vertically from said base (see fig. 1), each of said pair of uprights having a lower end and an upper end (see the annotated-Adams fig. 1 above), said lower end being attached to said base in a manner that allows vibrations from said base to be transferred to and through said pair of uprights (see the annotated-Adams fig. 1 above, the lower end is connected to the base, furthermore, since they are solidly connected, they are capable of transferring vibrations), said upper end of each of said pair of uprights being located at the opposite end of said lower end (see the annotated-Adams fig. 1 above, the upper end of each pair of uprights is being located at the opposite end of the lower end); a crossbar (39, fig. 1, paragraph 0056, lines 8-10), said crossbar affixed to each of the upper ends of the pair of uprights in a manner that allows vibrations from said uprights to be transferred to and through said upper end and to and through said crossbar (see the annotated-Adams fig. 1 above, the crossbar is connecting the first upright to the second upright, furthermore, Adams discloses in paragraph 0056, lines 8-10 that the crossbar is a transverse bar, since it is connecting the pair of upright, it is capable of transferring vibration from one upright to the other upright), but fails to disclose the vibration transfer apparatus is configured to be attached to whole body vibration equipment thereby allowing the transfer of vibration to and through the attachment to targeted muscle groups involving the torso, upper extremities or the upper portions of the body, and wherein said base being configured to be attached to whole body vibration equipment, such that said base is able to receive vibrations from said whole body vibration equipment and to transfer said vibrations.
However, Talish teaches a vibration transfer attachment apparatus (90, fig. 9, paragraph 0037, lines 1-5, furthermore, Talish discloses in paragraph 0006, lines 18-23, that the load mechanism may be associated with a support surface of any exercise device) that is configured to be attached to whole body vibration equipment (10, fig. 9, paragraph 0037, lines 1-5) thereby allowing the transfer of vibration to and through the attachment to targeted muscle groups involving the torso, upper extremities or the upper portions of the body, wherein said base is being configured to be attached to a whole body vibration equipment, such that said base is able to receive vibrations from said whole body vibration equipment and to transfer said vibrations (paragraph 0037, lines 1-5, Talish discloses that the linear loading mechanism (10) can impart mechanical and cyclical loading to the patient’s spine and axial skeleton, furthermore, Talish discloses in paragraph 0026, lines 1-6, that the entirety or a portion of the vibration transfer attachment apparatus rests on a substrate having a linear loading mechanism, and further discloses that the substrate can stimulates the entire therapeutic device, for example, Talish discloses in paragraph 0027, lines 6-12 causing vibration on the entire vibration transfer attachment apparatus, therefore, Talish discloses that the vibration transfer attachment apparatus's base is able to receive vibrations from the whole body vibration equipment and to transfer that vibrations to the user).
Therefore, it is obvious to one of the ordinary skill in the art at the time the invention was made to modify the base of the vibration transferring attachment apparatus of Adams to be attached to the whole body vibration equipment as taught by Talish for the purpose of enhancing the benefits of exercise and physical therapy with osteogenic healing by preventing bone loss or osteopenia and encouraging new bone formation (Talish, paragraph 0001, lines 1-4, paragraph 0003, lines 15-17).
Regarding claim 2, the modified Adams discloses at least two handles (104 and 106 of Adams, fig. 1, paragraph 0064, lines 1-7), said at least two handles slidably attached to each of said pair of uprights (see the annotated-Adams fig. 1 above), wherein said at least two handles can be slidably moved along said pair of uprights (Adams, paragraph 0064, lines 1-7, Adams discloses that the dip station bars (104 and 106) are adjustable, further discloses in paragraph 0066, lines 1-12 that the two handles can be moved up and down and have a locking pin that can be secured to the through hole (128)), and said pair of uprights allow vibrations from said uprights to be transferred to said at least two handles (see the annotated-Adams fig. 1 above, Adams discloses that the handles are connected to the pair of uprights, therefore, it is capable of transferring vibration from the pair of uprights to the handles, furthermore, Talish discloses in paragraph 0037, lines 1-5, paragraph 0026, lines 1-6, paragraph 0027, lines 6-12, that the whole vibration transfer attachment apparatus can be vibrated).
Regarding claim 3, the modified Adams discloses the at least two handles (104 and 106 of Adams) can support a body weight of a user of the vibration transfer attachment apparatus (paragraph 0064, lines 1-7 of Adams, Adams discloses that the handles are dip station bars, therefore it can support a body weight of a user of the vibration transfer attachment apparatus).
Regarding claim 10, the modified Adams discloses at least two struts (80 and 82 of Adams, fig. 1, paragraph 0061, lines 1-5, Adams discloses a right and left steps connected to the pair of uprights, since the right and left steps are solid structures connecting to another solid structure (pair of uprights), the right and left steps help support the structure to some degree, therefore, it is defined as a strut), said at least two struts attached to said base (see the annotated-Adams fig. 1 above), such that said at least two struts provide additional structural support for the base and allows a user of said vibration transfer attachment apparatus to stand on said struts and place some or all of said user's weight on said base and still receive vibrations transferred to and through said vibration transfer attachment apparatus (fig. 1, paragraph 0061, lines 1-5, Adams discloses 80 and 82 as steps, therefore it allows a user of said vibration transfer attachment apparatus to stand on the steps and place some or all of the user's weight on said base and still receive the vibrations being transferred to and through the vibration transfer attachment apparatus since the steps are solidly connected to the base).
Regarding claim 11, the modified Adams discloses a whole body vibration equipment machine (10 of Adams and 10 of Talish, Fig. 1 of Adam, paragraph 0054, lines 1-4 of Adams), comprising: a vibrating plate (11 of Talish, fig. 1, paragraph 0021, lines 12-15), said vibrating plate configured to impart vibrations; at least one receiving slot (see the annotated-Adams fig. 1 above, the receiving slot is the slot on the chin up handle (102) that receives the one of the pair of uprights, see fig. 3); a stabilization handle (see the annotated-Adams fig. 1 above); and a vibration transfer attachment apparatus (10 of Adams) configured to be attached to the vibrating plate (Talish, paragraph 0037, lines 1-10) thereby allowing the transfer of vibration to and through the vibration transfer attachment apparatus to targeted muscle groups involving the torso, upper extremities or the upper portions of the body (Talish, paragraph 0037, lines 1-5, Talish discloses that the linear loading mechanism (10) can impart mechanical and cyclical loading to the patient’s spine and axial skeleton, furthermore, Talish discloses in paragraph 0026, lines 1-6, that the entirety or a portion of the vibration transfer attachment apparatus rests on a substrate having a linear loading mechanism, and further discloses that the substrate can stimulates the entire therapeutic device, for example, Talish discloses in paragraph 0027, lines 6-12 causing vibration on the entire vibration transfer attachment apparatus, therefore, Talish discloses that the vibration transfer attachment apparatus's base is able to receive vibrations from the whole body vibration equipment and to transfer that vibrations to the user), the vibration transfer attachment apparatus comprising: a base (Adams, planar base (12) having right and left base bars, 14 and 16, respectively, fig. 1, paragraph 0055, lines 1-10), said base being configured to be attached to whole body vibration equipment (Talish, paragraph 0037), such that said base is able to receive vibrations from said whole body vibration equipment and to transfer said vibrations (Talish, paragraph 0037, Talish discloses that the base of an exercise equipment is configured to be attached to a linear loading mechanism (10)); a pair of uprights (Adams, right rear vertical support (22) and right front vertical support (26) as the first upright, left rear vertical support (24) and left front vertical support (28) as the second upright, fig. 1, paragraph 0056, 1-5) extending generally vertically from said base, each of said pair of uprights having a lower end and an upper end (see the annotated-Adams fig. 1 above), said lower end being attached to said base in a manner that allows vibrations from said base to be transferred to and through said pair of uprights (see the annotated-Adams fig. 1 above, the lower end is connected to the base, furthermore, since they are solidly connected, they are capable of transferring vibrations), said upper end of each of said pair of uprights being located at the opposite end of said lower end (see the annotated-Adams fig. 1 above, the upper end of each pair of uprights is being located at the opposite end of the lower end); a crossbar (39 of Adams, fig. 1, paragraph 0056, lines 8-10), said crossbar affixed to each of the upper ends of the pair of uprights in a manner that allows vibrations from said uprights to be transferred to and through said upper end and to and through said crossbar (see the annotated-Adams fig. 1 above, the crossbar is connecting the first upright to the second upright, furthermore, Adams discloses in paragraph 0056, lines 8-10 that the crossbar is a transverse bar, since it is connecting the pair of upright, it is capable of transferring vibration from one upright to the other upright). 
Regarding claim 12, the modified Adams discloses at least two handles (104 and 106 of Adams, fig. 1, paragraph 0064, lines 1-7), said at least two handles slidably attached to each of said pair of uprights (see the annotated-Adams fig. 1 above), wherein said at least two handles can be slidably moved along said pair of uprights, and said pair of uprights allow vibrations from said uprights to be transferred to said at least two handles (paragraph 0064, lines 1-7 of Adams, Adams discloses that the handles are dip station bars, therefore it can support a body weight of a user of the vibration transfer attachment apparatus).
Regarding claim 13, the modified Adams discloses the at least two handles (104 and 106 of Adams) can support a body weight of a user of the vibration transfer attachment apparatus (paragraph 0064, lines 1-7 of Adams, Adams discloses that the handles are dip station bars, therefore it can support a body weight of a user of the vibration transfer attachment apparatus).
Regarding claim 20, the modified Adams discloses at least two struts (80 and 82 of Adams, fig. 1, paragraph 0061, lines 1-5, Adams discloses a right and left steps connected to the pair of uprights, since the right and left steps are solid structures connecting to another solid structure (pair of uprights), the right and left steps help support the structure to some degree, therefore, it is defined as a strut), said at least two struts attached to said base (see the annotated-Adams fig. 1 above), such that said at least two struts provide additional structural support for the base and allows a user of said vibration transfer attachment apparatus to stand on said struts and place some or all of said user's weight on said base and still receive vibrations transferred to and through said vibration transfer attachment apparatus (fig. 1, paragraph 0061, lines 1-5, Adams discloses 80 and 82 as steps, therefore it allows a user of said vibration transfer attachment apparatus to stand on the steps and place some or all of the user's weight on said base and still receive the vibrations being transferred to and through the vibration transfer attachment apparatus since the steps are solidly connected to the base).
Regarding claim 21, the modified Adams discloses an upper diagonal support (132 of Adams, figs. 3 and 3A, paragraph 0067, lines 1-7), said upper diagonal support having a first end and a second end, said upper diagonal support configured to be attached to said crossbar (see the annotated-Adams fig. 1 above, the first end of the upper diagonal support is attached to the crossbar, wherein the first end is defined to be the surface of rowing bar (132) that comes into contact with the left rear vertical support (24)) at said first end and configured to be attached to said stabilization handle (paragraph 0067, lines 1-7, Adams discloses that structure (132) is a rowing bar, therefore, the handle being shown in the annotated-Adams fig. 1 above can be used as a stabilization handle) at said second end, such that said upper diagonal support provides additional structural support for attaching said vibration transfer attachment apparatus to said whole body vibration equipment machine (see the annotated-Adams fig. 1 above, and paragraph 0067, lines 1-7 of Adams, Adams discloses the structure (132) as a rowing handle, therefore, it can be used to provide additional support, the rowing handle (132) is an additional structure and is connected to the vibration transfer attachment apparatus and is attached to the whole body vibration equipment, furthermore, since the upper diagonal support has all of the structure as claimed, it is capable of being used to attach to a whole body vibration equipment machine, furthermore, the rowing handle (132) provides additional structural support for attaching the vibration transfer attachment apparatus to the whole body vibration equipment when a user stands on the whole body vibration equipment (10 of Talish) and hold the rowing handle, in this scenario, the user is attaching the whole body vibration equipment to the rowing handle (132), which provides an additional path for vibrations to be transfer to the vibration transfer attachment apparatus).
Claims 4-5 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (2011/0028280) in view of Talish (2004/0067833) as applied to claims 1 and 11, respectively, and further in view of Read (2004/0110612). 
Regarding claims 4 and 14, the modified Adams discloses everything as claimed in claims 1 and 11, respectively, including two handle bars (104 and 106 of Adams) that is adjustable having an adjustable fastening means (fig. 1 of Adams, paragraph 0066, lines 1-12), but fails to disclose a clamp and a fastener, said clamp and fastener located on each of said at least two handles, such that said at least two handles can be slidably moved along said pair of uprights by using said fastener to release and tighten said clamp, and said pair of uprights allows vibrations from said uprights to be transferred to said at least two handles.
However, Read teaches an exercise machine (10, fig. 10, paragraph 0037, lines 1-7) comprising a handle (41, fig. 10, paragraph 0041, lines 1-5) having an adjustable fastening means (44, figs. 10 and 21, paragraph 0041, lines 5-7), wherein the adjustable fastening means includes a clamp (70, fig. 21, paragraph 0047, lines 1-7) and a fastener (knob bolt (71), fig. 21, paragraph 0047, lines 1-7), said clamp and fastener located on each of said handle bar (fig. 10), such that the handle can be slidably moved along an uprights (42, figs. 10 and 21, paragraph 0047, lines 1-7) by using said fastener to release and tighten said clamp, and the upright allows vibrations from said uprights to be transferred to the handle bar (paragraph 0047, lines 1-7, Read discloses that the handle has a vertical adjustment clamping mechanism (44), further discloses that tightening of knot bolts (71) causes threaded plates to clamp to channel member (42), which stops the vertical sliding motion of handlebar (41) with respect to member (42)).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the uprights and adjustable means of the modified Adams by substituting the adjustable fastening means of the modified Adams with the adjustable fastening means as taught by Read for the purpose of substituting one well-known adjustable fastening means with another well-known adjustable fastening means. Furthermore, the modified Adams appears to perform equally well with the adjustable fastening means of Read. 
Regarding claims 5 and 15, the modified Adams discloses a first slotted track (first upright (right rear vertical support (22) and right front vertical support (26) as the first upright of Adams) being modified to have slotted channel on member (41) of Read, as shown in fig. 21 of Read, the modified first upright comprises a slotted track) and a second slotted track (the second upright (left rear vertical support (24) and left front vertical support (28) of Adams) being modified to have slotted channel on member (41) of Read, as shown in fig. 21 of Read, the modified second upright comprises a slotted track), said first and second slotted tracks each located on one of said pair of uprights (since each upright of Adams has a handle (104 and 106), therefore, once modified with Read, the modified Adams will have the slotted track on each uprights), such that said at least two handles can be slidably moved along said pair of uprights by using said fastener to release and tighten said clamp received by said first and second slotted tracks (paragraph 0047, lines 1-7 of Read).
Claims 6-7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (2011/0028280) in view of Talish (2004/0067833) as applied to claims 1 and 11, respectively, and further in view of Shingary (2007/0265147). 
Regarding claims 6 and 16, the modified Adams discloses everything as claimed in claims 1 and 11, respectively, including a pair of handlebar (100 and 102 of Adams, fig. 1, paragraph 0064, lines 1-7), said handlebar (100 of Adams) having a first end and a second end (see the annotated-Adams fig. 1 above), said handlebar slidably attached to each of said pair of uprights at the second end, wherein said handlebar can be slidably moved along the upright (paragraph 0065, lines 1-9 of Adams, Adams discloses that the handlebar (100) is an adjustable chin up handle, further discloses that it can be adjustable along the vertical upright through the mechanism of a releasable pin), and said upright allows vibrations from said upright to be transferred to said handlebar (Adams discloses in fig. 1 that the chin up handle are connected to the vibration transfer attachment apparatus, therefore, the vibration is capable of being transmitted from the upright onto the chin up handle), but fails to disclose that the handlebar attach to each of said pair of uprights at said first end and said second end. 

    PNG
    media_image2.png
    689
    685
    media_image2.png
    Greyscale

However, Shingary teaches an exercise apparatus (10, fig. 1, paragraph 0035, lines 1-5) having a pair of handlebar (64, see the annotated-Shingary fig. 1 above, paragraph 0053, lines 1-4), wherein the pair of handlebar are joined to have one continuous handlebar, the pair of handlebar is attach to a pair of uprights (a right risers (30 and 32) and a left risers (30 and 32), fig. 1, paragraph 0050, lines 1-9, paragraph 0035, lines 1-5) at a first end and a second end (see the annotated-Shingary fig. 1 above). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the pair of handlebar of the modified Adams to be joined and is one continuous handlebar as taught by Shingary for the purpose of providing more flexibility by increasing the amount of surface area where the user can grab onto.  
Regarding claims 7 and 17, the modified Adams discloses the handlebar (grip (108) being of chin up handles (100 and 102) of Adams being one continuous handlebar (64) of Shingary having angled support (110) and sleeve (112) of Adams) can support a body weight of a user of the vibration transfer attachment apparatus (Adams and Shingary discloses that the handlebar is a chin up handlebar, therefore, it can support a body weight of a user).
Claims 8-9 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (2011/0028280) in view of Talish (2004/0067833) and Shingary (2007/0265147) as applied to claims 7 and 17, respectively, and further in view of Read (2004/0110612). 
Regarding claims 8 and 18, the modified Adams discloses everything as claimed in claims 7 and 17, respectively, including handlebar (grip (108) being of chin up handles (100 and 102) of Adams being one continuous handlebar (64) of Shingary having angled support (110) and sleeve (112) of Adams) having a first and second end (see the annotated-Shingary fig. 1 above), wherein the first and second end comprises a adjustable fastening means (fig. 1 of Adams and paragraph 0065, lines 8-9), but fails to disclose a first and second clamp and a first and second fastener, said first clamp and said first fastener located on said first end of said handlebar, and said second clamp and said second fastener located on said second end of said handlebar, such that said handlebar is attached to said pair of uprights, and said handlebar can be slidably moved along said pair of uprights by using said first and second fastener to release and tighten said first and second clamp, respectively.

    PNG
    media_image3.png
    566
    670
    media_image3.png
    Greyscale

However, Read teaches an exercise machine (10, fig. 10, paragraph 0037, lines 1-7) comprising a handlebar (41, fig. 10, paragraph 0041, lines 1-5) having an adjustable fastening means on first end and second end, furthermore, the adjustable fastening means on the first end and second end comprises a first and second clamp (clamp (70) on the first and second end, see the annotated-Read fig. 10 above, fig. 21, paragraph 0047, lines 1-7) and a first and second fastener (knob bolt (71) on first end and second end, fig. 21, paragraph 0047, lines 1-7), said first clamp and said first fastener located on said first end of said handlebar, and said second clamp and said second fastener located on said second end of said handlebar (see the annotated-Read fig. 10 above, first end and second end both comprises a fastener and a clamp as disclosed in paragraph 0047, lines 1-7 and figs. 1 and 10), such that said handlebar is attached to said pair of uprights (member 42 on first side and second side, see the annotated-Read fig. 1 above), and said handlebar can be slidably moved along said pair of uprights by using said first and second fastener to release and tighten said first and second clamp, respectively (paragraph 0047, lines 1-7, Read discloses that the handle has a vertical adjustment clamping mechanism (44), further discloses that tightening of knot bolts (71) causes threaded plates to clamp to channel member (42), which stops the vertical sliding motion of handlebar (41) with respect to member (42)).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the uprights and adjustable fastening means of the modified Adams by substituting the adjustable fastening means of the modified Adams with the adjustable fastening means as taught by Read for the purpose of substituting one well-known adjustable fastening means with another well-known adjustable fastening means. Furthermore, the modified Adams appears to perform equally well with the adjustable fastening means of Read. 
Regarding claims 9 and 19, the modified Adams discloses a first slotted track (first upright (right rear vertical support (22) and right front vertical support (26) as the first upright of Adams) being modified to have slotted channel on member (41) of Read, as shown in fig. 21 of Read, the modified first upright comprises a slotted track) and a second slotted track (the second upright (left rear vertical support (24) and left front vertical support (28) of Adams) being modified to have slotted channel on member (41) of Read, as shown in fig. 21 of Read, the modified second upright comprises a slotted track), said first and second slotted tracks located on each of said pair of uprights (fig. 1 of Adams and fig. 10 of Read), such that said first end of said handlebar (see the annotated-Adams fig. 1 above) and said second end of said handlebar can be slidably moved along said pair of uprights by using said fastener to release and tighten said clamp received by said first slotted track and said second slotted track, respectively (paragraph 0047, lines 1-7 0f Read).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9,655,802. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claim 1 (i.e., the instant claim 1 does not include the plurality points of attachment, said plurality of points of attachment located and positioned on said base to correspond to said plurality of receiving slots on said vibrating plate, to affix the base to the vibrating plate as in the patented claim 1). In the instant claim 1, the device is included in the patented claim 1. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 1-21 does not differ in scope form the patented claim 1-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ceoldo (WO 2006/070429) is cited to show a gym equipment or machine for improved mechanical neuromuscular stimulation having a vibrator incorporated into different areas of conventional gym equipment. 
Pupovic (5,609,566) is cited to show an apparatus for treatment, physical therapy, rehabilitation, recreation and training of spine and other human body parts having a vibromasseur located on an arched tube.
Wang (2009/0221405) is cited to show a treadmill having a shaking mechanism.
Martin (3,707,285) is cited to show an exercise apparatus having adjustable handles with a clamp and a fastener. 
Yeh (2008/0207407) is cited to show an exercise treadmill for additionally vibrating a user running or walking on a tread belt.
Meyer (2,349,743) is cited to show a vibratory apparatus having a vibrator and a pair of handles. 
Kost (2,246,689) is cited to show a mechanical movement device having a pair of handles having a crossbar, wherein the crossbar is adjustable in height. 
LaCaze (7,909,747) is cited to show an exercise device having a pair of uprights, a cross member, and a vibration attachment. 
Trandafir (2007/0213179) is cited to show a whole body vibration equipment and a pair of uprights having a cross member that is adjustable in height. 
Talish (2006/0200054) is cited to show a vibration equipment having a plurality of receiving slots being used to receive a walker, wherein the walker comprises a pair of uprights and a crossbar. 
Chen (7,278,977) is cited to show a body vibrating equipment, a pair of uprights, and a crossbar. 
Johnson (6,620,117) is cited to show a vibrational device for stimulating tissue and organs having a pair of uprights, and a crossbar that is adjustable in height. 
Rose (5,921,899) is cited to show a pneumatic exerciser having a pair of uprights, a crossbar that is adjustable in height, and a pair of receiving slots. 
Chang (5,716,331) is cited to show a massage device having a pair of uprights and a crossbar that is adjustable in height. 
KR (10-2007-0032759) is cited to show a whole body vibrating apparatus comprising a handle bar and an upright structure. 
Isobe (JP 200729704) is cited to show a whole body vibrating apparatus comprising attachment and handles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785